DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 1/7/21 as being acknowledged and entered.  By this amendment claims 1-18 are pending and claims 11-18 are withdrawn.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 8 recites the limitation "the tunnel insulating film includes a plurality of silicon oxide films, as the silicon oxide film" in lines 2-3 of the claims.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 and 2 no longer contain a silicon oxide film but a plurality of oxide-rich films.  Examiner is interpreting claims 7 and 8 to pertain to the oxide-rich films of claim 1 and 2.  Further, claims 1 and 2 already have alternating silicon oxynitride films and oxide rich films so claim 7 and 8 do not seem to further limit the subject matter of claims 1 and 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2006/0033152) in view of Carlson et al. (US PGPub 2018/0204849).
Claim 1:  Kim teaches a semiconductor device (Fig. 4), comprising: a semiconductor layer (200) [0052]; a charge storage layer (206b) [0054] provided on a surface of the semiconductor layer with a tunnel insulating film (206c) [0054] between the charge storage layer and the semiconductor layer; and an electrode layer (210) provided on a surface of the charge storage layer with a block insulating film (206a) between the charge storage layer and the electrode layer [0054-0055], wherein the tunnel insulating film includes: a plurality of first silicon oxynitride films, and a plurality of oxide-rich films alternately provided between the first silicon oxynitride films [0036, 0087].  Kim does not teach the plurality of oxide-rich films having an oxygen concentration higher than the oxygen concentration in the first silicon oxynitride 
Claim 2:  Carlson teaches (Fig, 1) a substrate (62); and a plurality of insulating layers (26) and a plurality of 21 4838-0901-0306.1electrode layers (28) which are alternately provided on the substrate, wherein the charge storage layer (44) is provided on a surface of the plurality of electrode layers with the block insulating film (42) between the charge storage layer and the plurality of electrode layers.  
Claim 3:  Carlson teaches a thickness of each of the oxide-rich films is thinner than a thickness of each first silicon oxynitride films [0029].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art 
Claim 4:  Carlson teaches a thickness of each of the oxide-rich films is thinner than a thickness of each first silicon oxynitride films [0029].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical.
Claim 5:  Carlson teaches a thickness of each of the oxide-rich films is 0.1 nm or more, and 2.0 nm or less [0029].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior 
Claim 6:  Carlson teaches a thickness of each of the oxide-rich films is 0.1 nm or more, and 2.0 nm or less [0029].  Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   There is nothing in the present application to indicate that the claimed thickness is critical. 
Claim 7:  Kim teaches the tunnel insulating film includes a plurality of silicon oxide films (MTO), as the silicon oxide film, or a plurality of second silicon oxynitride films (SiON), as the oxide-rich films, which are provided alternately with the plurality of first silicon oxynitride films [0036, 0087].  

 Claim 9:  Kim teaches a distance between the oxide-rich film and the semiconductor layer is shorter than an electron tunnel distance and a hole tunnel distance from the semiconductor layer [0064-0072]. The distance is less for the operation of the device as the electrons and holes need to tunnel through the oxide rich film to reach the storage/trap layer for the memory device to function.
Claim 10:  Kim teaches a distance between the oxide-rich film and the semiconductor layer is shorter than an electron tunnel distance and a hole tunnel distance from the semiconductor layer [0064-0072]. The distance is less for the operation of the device as the electrons and holes need to tunnel through the oxide rich film to reach the storage/trap layer for the memory device to function.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAH K SALERNO/Examiner, Art Unit 2814